   Case 2:20-cr-00084-RMP              ECF No. 11       filed 07/23/20      PageID.16 Page 1 of 2




      United States District Court, Eastern District of Washington
                              Magistrate Judge John T. Rodgers
                                          Spokane

 USA v. James Daniel Bacon                                  Case No. 2:20-CR-00084-RMP

                                   Spokane Video Conference
                        The Defendant agreed to appear via video conference.

 Arraignment/Initial Appearance on Indictment:                                            07/23/2020




 ☒ Courtney Piazza, Courtroom Deputy [S]                ☒ Earl Hicks, US Atty (VTC)
                                                        ☒ Colin Prince, Defense Atty (VTC)
 ☒ Shane Moore, US Probation / Pretrial                 ☒ Interpreter NOT REQUIRED
   Services Officer (by telephone)
 ☒ Defendant present ☒ in custody USM                   ☐ Defendant not present / failed to appear
   (VTC/SCJ)

 ☒    USA Motion for Detention                          ☒    Rights given
 ☐    USA not seeking detention                         ☒    Acknowledgment of Rights filed
 ☒    Financial Affidavit (CJA 23) filed                ☒    Defendant received copy of charging document
 ☒    The Court will appoint the Federal Defenders      ☒    Defendant waived reading of charging document
 ☐    Based upon conflict with Federal Defenders, the   ☐    Charging document read in open court
      Court will appoint a CJA Panel Attorney
 ☒    PRE-Trial Services Report ordered                 ☐    POST Pre-Trial Services Report ordered
                                                        ☐    AO199c Advice of Penalties & Sanctions filed


                                               REMARKS
       Defendant appeared with counsel. All parties appeared by video conference/ telephonic due to
COVID-19 precautions. Defendant was advised of his rights and the allegations contained in the
Indictment.
       The Defendant acknowledged to the Court that his true and correct name is: JAMES DANIEL
BACON.
       “Not guilty” plea entered.

       Based on information contained in the Financial Affidavit, the Court appointed the Federal
Defenders to represent Defendant in this matter.

       Government has filed a motion for detention. Defendant requested a detention hearing be held on
Tuesday, July 28, 2020.




         Digital Recording/S-740                 Time: 1:38 p.m. – 1:50 p.m.                          Page 1
  Case 2:20-cr-00084-RMP           ECF No. 11       filed 07/23/20     PageID.17 Page 2 of 2



The Court ordered:
      1. Detention hearing set on 7/28/2020.
      2. Defendant shall be detained by the U. S. Marshal until further order of the Court.

                                      Detention Hearing:
                                07/28/2020 @ 1:30 p.m. [S/JTR]
                                         (Video Conf)




       Digital Recording/S-740              Time: 1:38 p.m. – 1:50 p.m.                       Page 2
